           Case 2:19-cv-01500-RAJ-MAT Document 26 Filed 07/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JASON LEE SUTTON,

 9                                  Plaintiff,             Case No. C19-1500-RAJ-MAT

10           v.
                                                           ORDER GRANTING PLAINTIFF’S
11    MIKE HATHAWAY, et al.,                               MOTION FOR LEAVE TO FILE
                                                           SECOND AMENDED COMPLAINT
12                                  Defendants.

13

14          This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before the

15   Court at the present time on plaintiff’s motion for leave to file a second amended complaint. (Dkt.

16   22.) Defendants have filed a response to the motion indicating they do not object to the proposed

17   amendment. (Dkt. 20.) The Court, having reviewed plaintiff’s motion, defendants’ response, and

18   the balance of the record, hereby ORDERS as follows:

19          (1)     Plaintiff’s motion for leave to file a second amended complaint (Dkt. 22) is

20   GRANTED. The Clerk is directed to file plaintiff’s proposed second amended complaint. (See

21   Dkt. 23, Ex. A.) Plaintiff, who is now represented by counsel, should ensure that the new

22   defendants named in his second amended complaint are properly served.              All previously

23   established pretrial deadlines remain unchanged. (See Dkt. 21.)

     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO FILE SECOND AMENDED
     COMPLAINT - 1
           Case 2:19-cv-01500-RAJ-MAT Document 26 Filed 07/23/20 Page 2 of 2



 1          (2)   The Clerk is directed to send copies of this Order to all counsel of record and to the

 2   Honorable Richard A. Jones.

 3         DATED this 23rd day of July, 2020.

 4

 5

 6
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PLAINTIFF’S MOTION
     FOR LEAVE TO FILE SECOND AMENDED
     COMPLAINT - 2
